ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Rachel Lauren Toberman has committed professional misconduct warranting public discipline, namely, engaging in a conflict of interest, making false statements to and failing to communicate with clients, failing to return a client file, failing to cooperate with a disciplinary investigation, and making false statements in the course of a disciplinary investigation, in violation of Minn. R. Prof. Conduct 1.4(a)(3) and (4), 1.7(a)(1) and (2), 1.16(d), 4.1, 7.1, 8.1(a), 8.4(c), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent waives her procedural rights under Rule 14, RLPR, unconditionally admits the allegations in the petition, and with the Director, recommends that the appropriate discipline is an indefinite suspension of no less than nine months, with the right to apply for reinstatement after six months.
The court has independently reviewed the file and approves the recommended disposition.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Rachel Lauren Toberman is indefinitely suspended from the practice of law for no less than nine months. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR, six months after the date of the filing of this order. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Reinstatement is further conditioned on respondent demonstrating that she has addressed any addiction or mental health issues that lead to the misconduct. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice